Phone: (202) 772-5887 Fax: (202) 572-1434 Email: Gottfried@BlankRome.com May 7, VIA EDGAR AND FAX TO (202) 772-9203 Peggy Kim, Esq. Attorney Advisor Office of Mergers and Acquisitions Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549-0303 Re: Specialized Health Products International, Inc. Additional Soliciting Materials Filed Pursuant to Rule 14a-12 Filed April 22, 2008 by Weequahic Partners, LLC and Eric S. Weinstein File No. 001-00091 Dear Ms.
